Case 1:20-mc-00107-CRC Document 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

“on x
YANPING CHEN
2122 21% Road North
Arlington, Virginia 22201,

 

 

Plaintiff,
v.

FEDERAL BUREAU OF INVESTIGATION
935 Pennsylvania Avenue NW
Washington, DC 20535,

U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue NW
Washington, DC 20530,

U.S. DEPARTMENT OF DEFENSE
The Pentagon
Washington, DC 20301,

and

U.S. DEPARTMENT OF HOMELAND SECURITY
245 Murray Lane SW
Washington, DC 20528,

Defendants.

 

Filed 10/14/20 Page 1of 3

Case No: 20-MC-344

Civil Action 18-CV3074
(pending in the District of Columbia)

DECLARATION OF PAUL J. ORFANEDES

I, Paul J. Orfanedes, pursuant to 28 U.S.C. § 1746, declare and state as follows:

1, I am an attorney at Judicial Watch, Inc. and am admitted to practice law in the

courts of the District of Columbia, the State of Illinois, and the State of Maryland. Judicial

Watch, Inc. is counsel to Chief Warrant Officer Stephen J. Rhoads.

2. I submit this declaration in support of Chief Rhoads’ motion to quash the

subpoena served on T-Mobile by Plaintiff Yanping Chen in Chen v. Federal Bureau of

 
Case 1:20-mc-00107-CRC Document 4 Filed 10/14/20 Page 2 of 3

Investigation, et al., Case No. 18-cv-3074 (CRC) (D. District of Columbia), on or about
September 30, 2020.

3. On May 21, 2020, Chief Rhoads responded to a subpoena Chen served on him on
or about April 7, 2020 by producing over one hundred pages of records that included emails and
text messages Chief Rhoads exchanged with Fox News’ Catherine Herridge between November
2016 and November 2019. Chief Rhoads also produced emails he sent to Chen in 2011 and to an
FBI official in 2013, as well as texts he exchanged with Fox News producer Pamela Browne.
Included among the records Chief Rhoads produced were records showing the telephone
numbers Chief Rhoads used to communicate with both Herridge and Browne.

4, On June 18, 2020, Chief Rhoads provided a supplemental production to Chen that
lifted redactions made to a handful of the records produced in May 2020 and also produced a
single text message inadvertently omitted from the May 2020 production.

5. A dispute also arose in June 2020 between Chen and Chief Rhoads about whether
Chen’s subpoena required Chief Rhoads to produce call logs. Chen asserted that the subpoena
demanded the production of call logs of communications about particular subjects, including
Chen, UMT, and the FBI investigation, and with particular individuals, including Herridge.
Chief Rhoads disputed that the subpoena required him to produce call logs. He also disputed
that the subpoena required him to request and obtain such logs from his cellular telephone
carrier.

6. It is my understanding that the U.S. Department of Defense has or will be
responding to Ms. Chen’s request for Chief Rhoads’ official capacity records and has produce

such records to Ms. Chen through her attorneys.

 
Case 1:20-mc-00107-CRC Document 4 Filed 10/14/20 Page 3 of 3

ATTACHED DOCUMENTS

7. Attached hereto as Exhibit | is a true and correct copy of the Complaint in Chen
v. Federal Bureau of Investigation, et al., Case No. 18-cv-3074 (CRC) (D. District of Columbia),
filed on or about December 21, 2018.

8. Attached hereto as Exhibit 2 is a true and correct copy of the subpoena duces
tecum served on Chief Rhoads in Chen v. Federal Bureau of Investigation, et al., Case No. 18-
cv-3074 (CRC) (D. District of Columbia), on or about April 7, 2020.

9. Attached hereto as Exhibit 3 is a true and correct copy of the subpoena duces
tecum served on T-Mobile in Chen v. Federal Bureau of Investigation, et al., Case No. 18-cv-
3074 (CRC) (D. District of Columbia), on or about September 30, 2020.

I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge. Executed on October 3 , 2020 in Washington, DC.

By: bod f.d7T_—

Paul J. Orfandles UV
